Le Giiaxd, G. J.,
delivered the opinion of the court.
There is but one question in this case, and that is, can limitations be pleaded to an action on the case against a sheriff for a false return to a fi.fa.6)
Were it not for the decision in French vs. O'Neile, 2 Harris and McHenry, 401, we should hold that the act of 1715, chap. 23, sec. 2, authorised such a plea to such an action. That decision was made in 1790, and since has not been questioned, so far as we are informed. Under these circumstances, we do not feel justified in overruling it, preferring to leave to the legislature the consideration of the propriety of explaining the act of 1715, by an amendatory or explanatory enactment, so as to embrace such a case as the present.

Judgment affirmed.-